Citation Nr: 9923975	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to February 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision by the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran and his representative appeared before a 
Member of the Board at a videoconference hearing at the RO in 
April 1999.


REMAND

In June 1999, the veteran submitted additional evidence in 
support of his claims.  However, this evidence was submitted 
directly to the Board, and thus, the RO has not had the 
opportunity to review such evidence.  The veteran did not 
waive consideration of this evidence by the RO.   
Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should consider the additional 
evidence submitted by the veteran in 
June 1999.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





